DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objection
           Claim 4 is objected because of the following: Claim 4 recites “can be peeled off from…”? please clarify.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 are rejected under 35 U.S.C. 102(a)(2) as anticipated by Okada et al.  (US 2015/0115989, hereinafter Okada).
	With respect to claim 1, Okada discloses semiconductor device (fig. 15A), comprising: a semiconductor substrate (12) including: a plurality of semiconductor 
	With respect to claim 2, Okada discloses the semiconductor device according to claim 1, wherein the discharge inhibitor is further bonded to a surface of a perimeter of each semiconductor element (fig. 15A; 13 is bonded to a surface of a perimeter of chips 10s).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Seshan et al. (US 5,880,528, hereinafter Seshan).
With respect to claim 3, Okada does not explicitly disclose that the semiconductor device according to claim 1, wherein each semiconductor element includes an active area and a terminal area surrounding the active area, and the discharge inhibitor is bonded to a part of a surface of the active area and a surface of the terminal area.
In an analogous art, Seshan discloses that the semiconductor device according to claim 1, wherein each semiconductor element includes an active area and a terminal area surrounding the active area (col. 7; lines 3-15; terminal area surrounds the active area), and the discharge inhibitor is bonded to a part of a surface of the active area and a surface of the terminal area (Col. 7; lines 5-20).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Seshan’s disclosure in order to manufacture a semiconductor device according to required specifications. 

Claim 4 is  rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Takano et al. (US 2011/0073974, hereinafter Takano).
With respect to claim 4, Okada does not explicitly disclose wherein the discharge inhibitor can be peeled off from the semiconductor substrate without damaging the plurality of semiconductor elements. 
In an analogous art, Takano discloses wherein the discharge inhibitor can be peeled off from the semiconductor substrate without damaging the plurality of semiconductor elements (para 0035; peeling off the insulator layer without damage).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Takano’s disclosure in order to protect the semiconductor device during manufacturing process.

Claims 5 and 7 are  rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Yamamoto et al. (US 2007/0117338, hereinafter Yamamoto).
With respect to claim 5, Okada does not explicitly disclose wherein the discharge inhibitor is made of a latex.
In an analogous art, Yamamoto discloses wherein the discharge inhibitor is made of a latex (para 0009; latex using as insultor/dielectric).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Yamamoto’s disclosure in order to improve insulating properties of a semiconductor device.
With respect to claim 7, Okada does not explicitly disclose wherein the discharge inhibitor is a rubber seal.

is a rubber seal (para 0009; rubber).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Yamamoto’s disclosure in order to improve insulating properties of a semiconductor device.

Claim 6 is  rejected under 35 U.S.C. 103 as being unpatentable over Okada in view of Liu et al. (US 10,163,858, hereinafter Liu).
With respect to claim 6, Okada does not explicitly disclose wherein the discharge inhibitor 
is a dry film.
In an analogous art, Liu discloses wherein the discharge inhibitor is a dry film (Col. 7; lines 35-40; dry film).
Therefore, it would have been obvious to one of ordinary skill in the art before the time of the invention to modify Okada’s device by adding Liu’s disclosure in order to improve insulating properties of a semiconductor device.

		Allowable Subject Matter
	Claims 8 and 9 have been allowed.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M CHOUDHRY whose telephone number is (571)270-5716.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Zandra V Smith can be reached on 571-272-2429.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M CHOUDHRY/Primary Examiner, Art Unit 2816